Citation Nr: 1014637	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the RO properly terminated the Veteran's disability 
compensation benefits effective December 27, 2001 based on 
his fugitive felon status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to 
February 1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
New York, New York, which implemented the termination of VA 
disability compensation benefits based on the Veteran's 
status as a fugitive felon, effective December 27, 2001. 

On his January 2006 VA Form 9 (Substantive Appeal), the 
Veteran requested a Travel Board hearing at the RO before a 
Veterans Law Judge. Records show that this hearing was 
scheduled for January 2007, but that he failed to report. 

A December 2008 Board decision held that the termination of 
VA compensation by reason of an outstanding fugitive felon 
warrant was a proper action.  

Thereafter, it was newly discovered by the RO that there was 
additional correspondence sent to that office from the 
Veteran dated in early January 2007,  not previously 
associated with the claims file, that would have been 
material to the disposition of the case. In this 
correspondence the Veteran had informed the RO that he could 
not attend the scheduled Travel Board hearing for that month, 
and requested the rescheduling of a future personal hearing.     

Consequently, in July 2009 the Board vacated its December 
2008 decision, as the prior decision did not have available 
the material statement from the Veteran clarifying his 
hearing request. The Board then remanded this case for the RO 
to schedule a new Travel Board hearing.

A second Travel Board hearing was scheduled for December 
2009. However,        the Veteran again cancelled the hearing 
in advance of the scheduled date, and        has not 
requested a new hearing. At this stage, therefore, the Board 
will deem          his request for a hearing withdrawn, and 
proceed with adjudication of his claim. 

FINDINGS OF FACT

1.	A fugitive felon warrant was issued against the Veteran 
in February 2000. 

2.	The provisions of 38 U.S.C.A. § 5313B, precluding the 
payment of benefits to "fugitive felons," became effective 
as of December 27, 2001.


CONCLUSION OF LAW

The receipt of VA compensation benefits by the Veteran was 
prohibited as a matter of law effective December 27, 2001, by 
reason of an outstanding fugitive felon warrant. 38 U.S.C.A. 
§ 5313B (West 2002 & Supp. 2009); 38 C.F.R. § 3.665(n) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

The matter of whether the termination of benefits was proper 
based on status as a fugitive felon is being resolved by 
direct application of the applicable law. There essentially 
is no material factual dispute underlying this question. The 
governing statutory provisions are therefore determinative. 
Where as here the law and not the underlying case facts are 
dispositive, the VCAA does not apply. 38 U.S.C.A.           § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim). See also Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000). Furthermore, the issue here 
does not arise from the receipt of a "substantially complete 
application" from the Veteran under 38 U.S.C.A. § 5103(a), 
but rather, arises by action of law under 38 U.S.C.A. § 
5313B, another basis upon which discussion of compliance with 
the VCAA is not required. 

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provided, in pertinent part, that a 
veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon. See 38 U.S.C.A. § 5313B (West 2002 & Supp. 2009).

Pursuant to 38 C.F.R. § 3.665(n)(2), the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture. VAOPGCPREC 7-2002 (Dec. 3, 2002). 
It was noted that Public Law No. 104-193 "was designed to 
cut off the means of support that allows fugitive felons to 
continue to flee." Id. 

There is no substantive dispute raised from the record as to 
the fact that the Veteran met the requirements for fugitive 
felon status during the time period in question. Information 
was received at the RO in May 2004 that the Veteran had an 
outstanding felony warrant for a drug related offense dated 
from February 3, 2000. Consequently, the RO terminated the 
Veteran's award of disability compensation  retroactively 
from December 27, 2001, the effective date of the applicable 
legislation precluding benefits payment. 

The action undertaken to terminate VA compensation benefits 
from December 27, 2001 was therefore proper and fully in 
accordance with governing law. The Veteran does not raise any 
contention with the underlying factual circumstances of his 
case, other than to indicate in his October 2004 Notice of 
Disagreement that he did not agree with the RO's decision. 
The facts found fully support the RO's action in     this 
case. 

As to reinstatement of the Veteran's award at a later date, 
this has since occurred as the Veteran turned himself into 
the authorities in October 2004. A July 2005 sentencing 
document confirms that the Veteran had been found guilty of 
the felony drug offense. He completed serving a sentence of 
five months and ten days. The RO has correctly reinstated the 
award of compensation as of when the Veteran was no longer a 
fugitive felon (and with allowance for a temporary reduction 
to the            10 percent level, during a period of 
incarceration). However, as to the time period from December 
27, 2001 until October 2004 benefits clearly were not payable 
under the law. 

The Veteran has indicated in October 2004 correspondence that 
he had not received the RO letters dated in May 2004 and 
September 2004 that provided notice that his benefits would 
be terminated due to his status as a fugitive felon. The 
record does show that those letters were returned to the VA 
by the United States Post Office as undeliverable. However, 
in connection with the mailing of correspondence and the 
presumption of regularity in the administrative process, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA may rely on the "last known address" shown 
of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 
175 (1995), and that the burden is on the appellant to keep 
VA apprised of his or her whereabouts; if he or she does not 
do so, there is no burden on the part of the VA to "turn up 
heaven and earth to find [the appellant]," see Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993). Furthermore, the fact 
remains that the Veteran's October 2004 statement shows that 
he had actual knowledge of the contents of these letters, and 
that he was able to file a timely notice of disagreement with 
the decision to terminate his compensation benefits. The 
opportunity to have received these letters in a timely manner 
would also not have been dispositive in this case, as 
regardless of the timing of any action taken by the Veteran 
to appeal the RO's adverse determination, the withholding of 
VA benefits was duly authorized pursuant to the existing 
status as a fugitive felon. Thus, the Board finds that the 
non-receipt of the May and September 2004 letters by the 
Veteran, due to him no longer residing at his address of 
record, did not result in any prejudice to the Veteran. 

In summary, the record sufficiently establishes that the 
Veteran met the categorization of a fugitive felon. The 
termination of his VA compensation benefits while he was a 
fugitive felon was therefore appropriate under the applicable 
law. Where, as here, the law is dispositive, the claim must 
be denied for lack of legal merit. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The termination of VA disability compensation benefits 
effective December 27, 2001 based on fugitive felon status 
was proper.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


